          Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 1 of 12


U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-------------------------------------- X
S H A E L C R U Z, o n b e h alf of hi ms elf a n d all :
ot h ers si mil arl y sit u at e d,
                                                        :
                          Pl ai ntiff,
          - a g ai nst-                                 :                      C as e N o.: 1: 2 0- C V- 0 1 4 6 5- P A E- K H P

C U S T O M F U R NI T U R E T E C H N O L O GI E S,                    :
I N C.,
                      D ef e n d a nt.                                  :

                                       :
-------------------------------------- X

                                                             C O NS E N T D E C R E E

    1.   T his C o ns e nt D e cr e e is e nt er e d i nt o as of t h e Eff e cti v e D at e, as d efi n e d b el o w i n P ar a gr a p h

         1 0, b y a n d b et w e e n t h e f oll o wi n g p arti es: Pl ai ntiff, S h a el Cr u z ( “ Pl ai ntiff ”), a n d D ef e n d a nt,

         C ust o m F ur nit ur e T e c h n ol o gi es, I n c. ( “ D ef e n d a nt ”). Pl ai ntiff a n d D ef e n d a nt s h all h er ei n

         aft er b e c oll e cti v el y r ef err e d t o as, t h e “ P arti es ” f or t h e p ur p os es a n d o n t h e t er ms s p e cifi e d

         h er ei n.

                                                               R E CI T A L S

    2.   Titl e III of t h e A m eri c a ns wit h Dis a biliti es A ct of 1 9 9 0 ( “ A D A ”), 4 2 U. S. C. § §

         1 2 1 8 1- 1 2 1 8 9 ( " A D A ") a n d its i m pl e m e nti n g r e g ul ati o n, 2 8 C. F. R. pt. 3 6, pr o hi bit

         dis cri mi n ati o n o n t h e b asis of dis a bilit y i n t h e f ull a n d e q u al e nj o y m e nt of t h e

         g o o ds, s er vi c es, f a ciliti es, pri vil e g es, a d v a nt a g es, a n d a c c o m m o d ati o ns b y a n y

         pri v at e e ntit y t h at o w ns, l e as es ( or l e as es t o), or o p er at es a n y pl a c e of p u bli c

         a c c o m m o d ati o n. 4 2 U. S. C. § 1 2 1 8 2( a); 2 8 C. F. R. § 3 6. 2 0 1( a).

    3.   Pl ai ntiff fil e d t his l a ws uit i n t h e U. S. Distri ct C o urt f or t h e S o ut h er n Distri ct of

         N e w Y or k e ntitl e d S h a el Cr uz, o n b e h alf of hi ms elf a n d all ot h ers si mil arl y

         sit u at e d v. C ust o m F ur nit ur e T e c h n ol o gi es, I n c. ( D o c k et N o. 1: 2 0- C V- 0 1 4 6 5-
     Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 2 of 12

                                                                                                                                  2

     P A E- K H P)       (t h e “ A cti o n ”). T h e Pl ai ntiff all e g e d t h at            D ef e n d a nt's   w e bsit e:

     w w w.t h ei nsi d e. c o m (t h e “ W e bsit e ”), is n ot f ull y a c c essi bl e t o i n di vi d u als wit h

     dis a biliti es i n vi ol ati o n of Titl e III of t h e A m eri c a ns wit h Dis a biliti es A ct of 1 9 9 0

     ( " A D A ") a n d t h e N e w Y or k Cit y H u m a n Ri g hts L a w ( “ N Y C H R L ”).

4.   D ef e n d a nt e x pr essl y d e ni es t h at t h e      W e bsit e vi ol at es a n y f e d er al, st at e or l o c al

     l a w, i n cl u di n g t h e A D A, N Y S H R L, N Y S C R L, a n d t h e N Y C H R L, a n d a n y ot h er

     wr o n g d oi n g or li a bilit y w h ats o e v er. B y e ntr y i nt o t his C o ns e nt D e cr e e, D ef e n d a nt

     d o es n ot a d mit a n y wr o n g d oi n g.

5.   T his C o ns e nt D e cr e e r es ol v es, s ettl es, a n d c o m pr o mis es all iss u es b et w e e n t h e

     P arti es i n t h e A cti o n.

6.   T his C o ns e nt D e cr e e is e nt er e d i nt o b y t h e Pl ai ntiff, i n di vi d u all y.

                                                    J U RI S DI C TI O N

7.   Pl ai ntiff all e g es t h at D ef e n d a nt is a f ur nit ur e c o m p a n y t h at o w ns a n d/ or o p er at es

     t he    W e bsit e, w hi c h off ers its pr o d u cts a n d s er vi c es f or o nli n e s al e a n d g e n er al

     d eli v er y t o t h e p u bli c. Pl ai ntiff c o nt e n ds t h at D ef e n d a nt’s         W e bsit e is a p u bli c

     a c c o m m o d ati o n s u bj e ct t o Titl e III of t h e A D A. 4 2 U. S. C. § 1 2 1 8 1( 7); 1 2 1 8 2( a).

     D ef e n d a nt d e ni es t h at its W e bsit e is a p u bli c a c c o m m o d ati o n or a pl a c e of p u bli c

     a c c o m m o d ati o n or ar e ot h er wis e s u bj e ct t o Titl e III of t h e A D A.

8.   T his C o urt h as j uris di cti o n o v er t his a cti o n u n d er 2 8 U. S. C. § 1 3 3 1, a n d 4 2 U. S. C.

     § 1 2 1 8 1. T h e P arti es a gr e e t h at f or p ur p os es of t h e A cti o n a n d t his C o ns e nt D e cr e e

     v e n u e is a p pr o pri at e.

                                       A G R E E D R E S O L U TI O N

9.   Pl ai ntiff a n d D ef e n d a nt a gr e e t h at it is i n t h e P arti es’ b est i nt er est t o r es ol v e t h e

     A cti o n o n m ut u all y a gr e e a bl e t er ms wit h o ut f urt h er liti g ati o n. A c c or di n gl y, t h e
      Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 3 of 12

                                                                                                                                3

     P arti es a gr e e t o t h e e ntr y of t his C o ns e nt D e cr e e wit h o ut tri al or f urt h er

     a dj u di c ati o n of a n y iss u es of f a ct or l a w r ais e d i n Pl ai ntiff’s C o m pl ai nt. I n

     r es ol uti o n of t his a cti o n, t h e P arti es h er e b y A G R E E t o t h e f oll o wi n g:

                                                D E FI NI TI O N S

1 0. Eff e cti v e D at e m e a ns t h e d at e o n w hi c h t h e C o urt e nt ers t his C o ns e nt D e cr e e o n

     t h e C o urt’s D o c k et S h e et f oll o wi n g a p pr o v al.

1 1. R e as o n a bl e Eff orts m e a ns, wit h r es p e ct t o a gi v e n g o al or o bli g ati o n, t h e eff orts

     t h at a r e as o n a bl e p ers o n or e ntit y i n D ef e n d a nt's p ositi o n w o ul d us e t o a c hi e v e

     t h at g o al or o bli g ati o n. A n y dis a gr e e m e nt b y t h e P arti es as t o w h et h er D ef e n d a nt

     h as us e d R e as o n a bl e Eff orts as pr o vi d e d f or u n d er t his C o ns e nt D e cr e e s h all b e

     s u bj e ct t o t h e dis p ut e r es ol uti o n pr o c e d ur es s et f ort h i n p ar a gr a p hs 1 6 t hr o u g h 2 3

     of t his C o ns e nt D e cr e e. R e as o n a bl e Eff orts s h all b e i nt er pr et e d s o as t o n ot r e q uir e

     D ef e n d a nt t o u n d ert a k e eff orts w h os e c ost, diffi c ult y or i m p a ct o n D ef e n d a nt's

     W e bsit e c o ul d c o nstit ut e a n u n d u e b ur d e n, as d efi n e d i n Titl e III of t h e A D A b ut

     as a p pli e d s ol el y t o D ef e n d a nt's W e bsit e - as t h o u g h t h e W e bsit e w er e a

     st a n d al o n e b usi n ess e ntit y, or w hi c h eff orts c o ul d r es ult i n a f u n d a m e nt al

     alt er ati o n i n t h e m a n n er i n w hi c h D ef e n d a nt o p er at es t h e W e bsit e – or t h e pri m ar y

     f u n cti o ns r el at e d t h er et o, or w hi c h c o ul d r es ult i n a l oss of r e v e n u e or tr affi c o n its

     W e bsit e-r el at e d o p er ati o ns.

                                                       TE R M

1 2. T h e t er m of t his C o ns e nt D e cr e e s h all c o m m e n c e as of t h e Eff e cti v e D at e a n d

     r e m ai n i n eff e ct f or t h e e arli er of: ( 1) t w el v e ( 1 2) m o nt hs fr o m t h e Eff e cti v e D at e;

     or ( 2) t h e d at e, if a n y, t h at t h e r e g ul ati o ns ar e a d o pt e d i n t h e D e p art m e nt of

     J usti c e's a nti ci p at e d pr o p os e d r e g ul ati o ns f or w e bsit es u n d er Titl e III of t h e A D A.
      Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 4 of 12

                                                                                                                                   4

                  G E N E R A L N O N DI S C RI MI N A TI O N R E Q UI R E M E N T S

1 3. P urs u a nt t o t h e t er ms of t his C o ns e nt D e cr e e, D ef e n d a nt:

          a. s h all n ot d e n y p ers o ns wit h a dis a bilit y ( as d efi n e d u n d er t h e A D A),

                i n cl u di n g t h e Pl ai ntiff, t h e o p p ort u nit y t o p arti ci p at e i n a n d b e n efit fr o m

                t h e g o o ds, s er vi c es, pri vil e g es, a d v a nt a g es, a n d a c c o m m o d ati o ns t hr o u g h

                t h e W e bsit e as s et f ort h h er ei n. 4 2 U. S. C. § 1 2 1 8 2( b)(l)( A)(i); 2 8 C. F. R. §

                3 6. 2 0 2( a)

          b. s h all us e R e as o n a bl e Eff orts t o pr o vi d e p ers o ns wit h a dis a bilit y ( as

                d efi n e d u n d er t h e A D A), i n cl u di n g t h e Pl ai ntiff, a n e q u al o p p ort u nit y t o

                p arti ci p at e i n or b e n efit fr o m t h e g o o ds, s er vi c es, pri vil e g es, a d v a nt a g es,

                a n d a c c o m m o d ati o ns pr o vi d e d t hr o u g h t h e W e bsit e as s et f ort h h er ei n. 4 2

                U. S. C. § 1 2 1 8 2( b)( 2)( A)(ii); 2 8 C. F. R. § 3 6. 2 0 2( b); a n d

          c. s h all us e R e as o n a bl e Eff orts t o e ns ur e t h at p ers o ns wit h a dis a bilit y ( as

                d efi n e d u n d er t h e A D A), i n cl u di n g t h e Pl ai ntiff, ar e n ot e x cl u d e d, d e ni e d

                s er vi c es, s e gr e g at e d, or ot h er wis e tr e at e d diff er e ntl y b e c a us e of t h e a bs e n c e

                of a u xili ar y ai ds a n d s er vi c es, t hr o u g h t h e W e bsit e as s et f ort h h er ei n. 4 2

                U. S. C. § 1 2 1 8 2( b)( 2)( A)(iii); 2 8 C. F. R. § 3 6. 3 0 3.

                     C O M P LI A N C E WI T H TI T L E III O F T H E                           A D A

1 4. W e b A c c essi bilit y C o nf or m a n c e Ti m eli n e: D ef e n d a nt s h all e ns ur e f ull a n d e q u al

     e nj o y m e nt of t h e g o o ds, s er vi c es, pri vil e g es, a d v a nt a g es, a n d

     a c c o m m o d ati o ns pr o vi d e d b y a n d t hr o u g h t h e          W e bsit e a c c or di n g t o t h e

     f oll o wi n g ti m eli n e a n d r e q uir e m e nts pr o vi d e d t h at t h e f oll o wi n g d at es will b e

     e xt e n d e d i n t h e i nst a n c e t h at t h e D e p art m e nt of J usti c e r el e as es r e g ul ati o ns f or

     w e bsit es u n d er Titl e III of t h e A D A w hil e t his C o ns e nt D e cr e e is i n eff e ct a n d
      Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 5 of 12

                                                                                                                                             5

     w hi c h c o nt ai n c o m pli a n c e d at es a n d/ or d e a dli n es f urt h er i n t h e f ut ur e t h a n t h e d at es

     s et f ort h h er ei n:

          a.      Wit hi n t w el v e ( 1 2) m o nt hs of t h e Eff e cti v e D at e, t h e D ef e n d a nt s h all e ns ur e

                t h at t h e W e bsit e, if i n e xist e n c e, s u bst a nti all y c o nf or ms t o t h e W e b

                C o nt e nt A c c essi bilit y G ui d eli n es 2. 1 L e v el A A S u c c ess Crit eri a ( “ W C A G

                2. 1 A A ”) i n s u c h a m a n n er s o t h at t h e W e bsit e will b e a c c essi bl e t o

                p ers o ns wit h dis a biliti es as s et f ort h i n P ar a gr a p h 2 0 b el o w.

          b.     D ef e n d a nt s h all n ot b e r es p o nsi bl e f or e ns uri n g t h at t hir d p art y c o nt e nt or

                pl u g-i ns w h os e c o di n g is n ot s ol el y c o ntr oll e d b y D ef e n d a nt b ut ar e

                ot h er wis e l o c at e d o n t h e W e bsit e or li n k e d t o fr o m t h e W e bsit e, ar e

                a c c essi bl e or ot h er wis e c o nf or m t o W C A G 2. 1 A A.

                                 S P E CI FI C R E LI E F T O P L AI N TI F F

1 5. S p e cifi c R eli ef: T h e Pl ai ntiff a n d t h e D ef e n d a nt h a v e a gr e e d t o s ettl e all m att ers

     r el ati n g t o c osts, d a m a g es, att or n e ys' f e es, e x p erts' f e es, ot h er fi n a n ci al m att ers,

     r el ati n g t o a n y all e g e d i n a c c essi bilit y of t h e W e bsit e t hr o u g h a s e p ar at e a gr e e m e nt

     (t h e “ S ettl e m e nt A gr e e m e nt ”) w hi c h is n ot i n c or p or at e d i nt o t his C o ns e nt D e cr e e.

                               P R O C E D U R E S I N T H E E V E N T O F DI S P U T E

1 6. T h e pr o c e d ur es s et f ort h i n P ar a gr a p hs 1 7 t hr o u g h 1 9 m ust b e e x h a ust e d i n t h e e v e nt t h at (i)

     Pl ai ntiff all e g es t h at D ef e n d a nt h as f ail e d t o m e et its o bli g ati o ns p urs u a nt t o t his C o ns e nt

     D e cr e e or (ii) D ef e n d a nt all e g es t h at t h er e is a crit eri a of             W C A G 2. 1 A A wit h w hi c h it

     c a n n ot s u bst a nti all y c o m pl y as s et f ort h h e r ei n. T h er e will b e n o br e a c h of t his C o ns e nt

     D e cr e e b y D ef e n d a nt i n c o n n e cti o n wit h s u c h all e g ati o ns u ntil t h e f oll o wi n g pr o c e d ur es

     h a v e b e e n e x h a ust e d.

1 7. If a p art y b eli e v es t h at t h e ot h er p art y h er et o h as n ot c o m pli e d i n all m at eri al r es p e cts wit h
      Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 6 of 12

                                                                                                                                           6

     a n y pr o visi o n of t h e C o ns e nt D e cr e e, t h at p art y s h all pr o vi d e t h e ot h er p art y wit h writt e n

     n oti c e of n o n- c o m pli a n c e c o nt ai ni n g t h e f oll o wi n g i nf or m ati o n: (i) t h e all e g e d a ct of n o n-

     c o m pli a n c e; (ii) a r ef er e n c e t o t h e s p e cifi c pr o visi o n(s) of t h e C o ns e nt D e cr e e t h at is n ot

     b ei n g c o m pli e d wit h i n all m at eri al r es p e cts; (iii) a st at e m e nt of t h e r e m e di al a cti o n s o u g ht

     b y t h e i niti ati n g p art y; a n d (i v) a r e as o n a bl y d et ail e d st at e m e nt of t h e s p e cifi c f a cts,

     cir c u mst a n c es a n d l e g al ar g u m e nt s u p p orti n g t h e p ositi o n of t h e i niti ati n g p art y. Pl ai ntiff will

     n otif y D ef e n d a nt i n writi n g aft er t h e d at es f or c o m pli a n c e s et f ort h h er ei n if Pl ai ntiff

     b eli e v es t h at t h e W e bsit e is i n a n y w a y n ot c o m pli a nt wit h t his C o ns e nt D e cr e e. D ef e n d a nt

     will n otif y Pl ai ntiff i n writi n g if it b eli e v es t h er e is a crit eri a of t his C o ns e nt D e cr e e wit h

     w hi c h it c a n n ot s u bst a nti all y c o m pl y h er e u n d er. All n otifi c ati o ns m ust i n cl u d e r e as o n a bl e

     d et ail a n d s h all b e m a d e i n t h e m a n n er s et f ort h i n P ar a gr a p h 2.

1 8. Wit hi n si xt y ( 6 0) d a ys of eit h er P art y r e c ei vi n g n oti c e as d es cri b e d i n P ar a gr a p h 1 7, t h e

     ot h er P art y will r es p o n d i n writi n g t o t h e n oti c e. Wit hi n fift e e n ( 1 5) d a ys of r e c ei pt of t h e

     r es p o ns e, t h e P arti es will m e et b y t el e p h o n e, or i n p ers o n, i n a n att e m pt t o i nf or m all y

     r es ol v e t h e iss u e.

1 9. If t h e iss u e r e m ai ns u nr es ol v e d wit hi n t hirt y ( 3 0) d a ys of t h e m e eti n g r ef er e n c e d i n

     P ar a gr a p h 1 8, t h e P arti es will e a c h h a v e a n a d diti o n al t hirt y ( 3 0) d a ys t o s el e ct a n e x p ert

     a n d t h e t w o e x p erts will m ut u all y s el e ct a n i n d e p e n d e nt a c c essi bilit y c o ns ult a nt wit h

     s u bst a nti al e x p eri e n c e i n a c c essi bl e w e bsit e d esi g n w h o will e v al u at e t h e p arti c ul ar

     it e m(s) r ais e d b as e d o n w h et h er a p ers o n, w h o h as a dis a bilit y a n d us es s cr e e n r e a d er

     s oft w ar e a n d h as a v er a g e s cr e e n r e a d er c o m p et e n c y ( “ p ers o n wit h a Vis u al I m p air m e nt w h o

     h as a v er a g e s cr e e n r e a d er c o m p et e n c y ”), c a n a d e q u at el y utili z e t h e W e bsit e.

2 0. T h er e will b e n o br e a c h of t his C o ns e nt D e cr e e u nl ess ( a) t h e i n d e p e n d e nt a c c essi bilit y

     c o ns ult a nt d et er mi n es t h at a p arti c ul ar it e m(s) c a n n ot b e a c c o m plis h e d b y a p ers o n wit h a
           Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 7 of 12

                                                                                                                                                   7

          dis a bilit y w h o h as a v er a g e s cr e e n r e a d er c o m p et e n c y usi n g a pr o mi n e nt c o m m er ci all y

          a v ail a bl e s cr e e n r e a d er s u c h as J a ws, V oi c e o v er, or N V D A i n c o m bi n ati o n wit h o n e of t h e

          f oll o wi n g br o ws ers (i n v ersi o ns of w hi c h t h at ar e c urr e ntl y s u p p ort e d b y t h eir p u blis h ers):

          I nt er n et E x pl or er, Fir ef o x, S af ari a n d C hr o m e; a n d ( b) D ef e n d a nt f ails t o r e m e d y t h e iss u e

          usi n g R e as o n a bl e Eff orts wit hi n a r e as o n a bl e p eri o d of ti m e of n ot l ess t h a n ni n et y ( 9 0)

          d a ys of r e c ei vi n g t h e a c c essi bilit y c o ns ult a nt's o pi ni o n. If t h e a c c essi bilit y c o ns ult a nt

          b eli e v es t h at a r e as o n a bl e ti m e usi n g R e as o n a bl e Eff orts t o r e m e d y t h e it e ms f o u n d n ot t o b e

          us a bl e is l o n g er t h a n ni n et y ( 9 0) d a ys, t h e n t h e P arti es m a y a gr e e o n a l o n g er ti m e p eri o d

          wit h o ut l e a v e of C o urt s o l o n g as t h e e xt e nsi o n is d o c u m e nt e d i n writi n g a n d e x e c ut e d b y

          t h e P arti es t o t his A gr e e m e nt or t h eir r es p e cti v e c o u ns el. If t h e a c c essi bilit y c o ns ult a nt

          fi n ds t h at a p arti c ul ar it e m f o u n d n ot t o b e us a bl e c a n n ot b e r e m e di e d usi n g R e as o n a bl e

          Eff orts, D ef e n d a nt s h all n ot b e o bli g at e d t o r e m e d y t h at it e m.

     2 1. A n y of t h e ti m e p eri o ds s et f ort h i n P ar a gr a p hs 1 7 t hr o u g h 1 9 m a y b e e xt e n d e d b y m ut u al

          a gr e e m e nt of t h e P arti es.

     2 2. All c osts r el at e d t o t h e i n d e p e n d e nt a c c essi bilit y c o ns ult a nt s h all b e b or n e e q u all y b y t h e

          P arti es. E a c h P art y s h all b e ar t h eir o w n c osts, e x p e ns es, att or n e y f e es a n d e x p ert f e es i n

          c o n n e cti o n wit h t h e d et er mi n ati o n a n d a w ar d of t h e i n d e p e n d e nt a c c essi bilit y c o ns ult a nt.

     2 3. A n y n oti c e or c o m m u ni c ati o n r e q uir e d or p er mitt e d t o b e gi v e n t o t h e P arti es h er e u n d er

          s h all b e gi v e n i n writi n g b y e- m ail a n d b y o v er ni g ht e x pr ess m ail or U nit e d St at es first

          cl ass m ail, a d dr ess e d as f oll o ws:

F or Pl ai ntiff:                                                                       F or D ef e n d a nt:

C o h e n & Mi zr a hi L L P                                                           R o bi ns K a pl a n L L P
J os e p h H. Mi zr a hi                                                               C arl y A. K essl er
3 0 0 C a d m a n Pl a z a W., 1 2t h Fl o or                                          St e v e n C. C arls o n
Br o o kl y n, N Y 1 1 2 0 1                                                           3 9 9 P ar k A v e n u e, S uit e 3 6 0 0
j os e p h @ c ml.l e g al                                                             N e w Y or k, N Y 1 0 0 2 2
Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 8 of 12

                                                                                   8

                                        c k essl er @r o bi ns k a pl a n. c o m
                                        c arls o n @r o bi ns k a pl a n. c o m
   Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 9 of 12
                                                                                                                                           9



                                                   M O DI FI C A TI O N

2 4. N o m o difi c ati o n of t his C o ns e nt D e cr e e s h all b e eff e cti v e u nl ess i n writi n g a n d si g n e d

     b y a ut h ori z e d r e pr es e nt ati v es of all P arti es.

                                 E N F O R C E M E N T A N D O T H E R P R O VI SI O N S

2 5. T h e i nt er pr et ati o n a n d e nf or c e m e nt of t his C o ns e nt D e cr e e s h all b e g o v er n e d b y t h e l a ws

     of t h e St at e of N e w Y or k.

2 6. T his C o ns e nt D e cr e e c o nt ai ns t h e e ntir e a gr e e m e nt of t h e Pl ai ntiff a n d t h e D ef e n d a nt

     c o n c er ni n g t h e s u bj e ct m att er d es cri b e d i n P ar a gr a p h 3, ot h er t h a n t h e t er ms of t h e

     S ettl e m e nt A gr e e m e nt, a n d n o ot h er st at e m e nt, pr o mis e, or a gr e e m e nt, eit h er writt e n or

     or al, m a d e b y a n y p art y or a g e nt of a n y p art y, t h at is n ot c o nt ai n e d i n t his C o ns e nt D e cr e e,

     a n d c o n c er ns t h e s u bj e ct m att er d es cri b e d i n P ar a gr a p h 3, s h all b e e nf or c e a bl e, ot h er

     t h a n t h e S ettl e m e nt A gr e e m e nt.

2 7. If a n y pr o visi o n of t his C o ns e nt D e cr e e is d et er mi n e d t o b e i n v ali d, u n e nf or c e a bl e, or

     ot h er wis e c o ntr ar y t o a p pli c a bl e l a w, s u c h pr o visi o n s h all b e d e e m e d r est at e d t o r efl e ct as

     n e arl y as p ossi bl e a n d t o t h e f ull est e xt e nt p er mitt e d b y a p pli c a bl e l a w its ori gi n al i nt e nt

     a n d s h all n ot, i n a n y e v e nt, aff e ct a n y ot h er pr o visi o ns, all of w hi c h s h all r e m ai n v ali d

     a n d e nf or c e a bl e t o t h e f ull est e xt e nt p er mitt e d b y a p pli c a bl e l a w.

      P E RS O NS B O U N D              A N D I N T E N D E D T HI R D- P A R T Y B E N E FI CI A RI E S

2 8. T h e P arti es t o t his C o ns e nt D e cr e e e x pr essl y i nt e n d a n d a gr e e t h at t his C o ns e nt

     D e cr e e s h all i n ur e t o t h e b e n efit of all p ers o ns wit h a vis u al i m p air m e nt w h o

     s e e k a c c ess t o t h e W e bsit e – w h et h er u n d er t h e A D A, N Y S H R L, N Y C H R L,

     a n d/ or a n y ot h er f e d er al or st at e l a w, r ul e or r e g ul ati o n, i n di c ati n g t h os e w h o

     utili z e a s cr e e n r e a d er t o a c c ess t h e W e bsit e, w hi c h dis a bl e d p ers o ns s h all

     c o nstit ut e t hir d- p art y b e n efi ci ari es t o t his C o ns e nt D e cr e e. S u c h t hir d- p art y
         Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 10 of 12
                                                                                                                                                 10



             b e n efi ci ari es s h all b e e ntitl e d t o e nf or c e t h e pr o visi o ns of t his C o ns e nt D e cr e e

             a g ai nst D ef e n d a nt a n d e nf or c e t h e dis p ut e r es ol uti o n pr o visi o ns h er ei n,

             r e g ar dl ess of w h er e t h e y r esi d e i n t h e U nit e d St at es.

      2 9. T h e si g n at ori es r e pr es e nt t h at t h e y h a v e t h e a ut h orit y t o bi n d t h e r es p e cti v e

             p arti es, Pl ai ntiff a n d D ef e n d a nt t o t his C o ns e nt D e cr e e.

                                             C O NS E N T D E C R E E H AS B E E N R E A D

      3 0. C o ns e nt D e cr e e h as b e e n c ar ef ull y r e a d b y e a c h of t h e P arti es, a n d its c o nt e nts

             ar e k n o w n a n d u n d erst o o d b y e a c h of t h e P arti es. T his C o ns e nt D e cr e e is si g n e d

             fr e el y b y e a c h p art y e x e c uti n g it. T h e P arti es e a c h h a d a n o p p ort u nit y t o c o ns ult

             wit h t h eir c o u ns el pri or t o e x e c uti n g t h e C o ns e nt D e cr e e.



A g r e e d t o a n d C o ns e nt e d t o:


                                                                                S h a el C r u z:


D at e d: _ 9/_ _1 _0/_ 2_ 0_ _ _ _ _ _ _ _ _ _ _ _ _                           _________________________
                                                                                S h a el Cr u z

                                                                                C ust o m F u r nit u r e T e c h n ol o gi es, I n c.:


D at e d: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                   _______________________________
                                                                                Britt B u n n, C E O a n d C o- F o u n d er

A P P R O V E D A S T O F O R M A N D C O N T E N T:

                                                                                C o h e n & Mi z r a hi L L P

D at e d: _ 9/_ _1 _0/_ 2_ 0_ _ _ _ _ _ _ _ _ _ _ _                             B y: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                      J os e p h H. Mi zr a hi
                                                                                       3 0 0 C a d m a n Pl a z a W., 1 2t h Fl o or
                                                                                        Br o o kl y n, N Y 1 1 2 0 1
                                                                                      j os e p h @ c ml.l e g al
        Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 11 of 12
                                                                                                            11




                                                   R o bi ns K a pl a n L L P


D at e d: _ _ _9/_ _1 _1/_2_0_2_0_ _ _ _ _ _ _ _   B y: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                         C arl y A. K essl er
                                                         3 9 9 P ar k A v e n u e, S uit e 3 6 0 0
                                                         N e w Y or k, N Y 1 0 0 2 2
                                                          c k essl er @r o bi ns k a pl a n. c o m
       Case 1:20-cv-01465-PAE-KHP Document 28 Filed 09/14/20 Page 12 of 12
                                                                                                                                       12



      C O U R T A P P R O V A L, A D O P TI O N, A N D E N T R Y O F T H E C O N S E N T D E C R E E

          T H E C O U R T, H A VI N G C O N SI D E R E D t h e pl e a di n gs, l a w, u n d erl yi n g f a cts a n d h a vi n g

r e vi e w e d t his pr o p os e d C o ns e nt D e cr e e,

FI N D S A S F O L L O W S:

     1. T his C o urt h as p ers o n al j uris di cti o n o v er Pl ai ntiff a n d D ef e n d a nt f or t h e p ur p os es of t his

          l a ws uit p urs u a nt t o 2 8 U. S. C. § 1 3 3 1;

     2. T h e pr o visi o ns of t his C o ns e nt D e cr e e s h all b e bi n di n g u p o n t h e P arti es;

     3. E ntr y of t his C o ns e nt D e cr e e is i n t h e p u bli c i nt er est;

     4. T his C o ns e nt D e cr e e is f or s ettl e m e nt p ur p os es o nl y a n d d o es n ot c o nstit ut e a n a d missi o n

          b y D ef e n d a nt of a n y of t h e all e g ati o ns c o nt ai n e d i n t h e C o m pl ai nt or a n y ot h er pl e a di n gs

          i n t his l a ws uit, n or d o es it c o nstit ut e a n y fi n di n g of li a bilit y a g ai nst D ef e n d a nt;

     5. T h e Pl ai ntiff is a cti n g as a pri v at e att or n e y g e n er al i n bri n gi n g t his l a ws uit a n d e nf or ci n g

          t h e A D A; a n d

     6. T his C o ns e nt D e cr e e s h all b e d e e m e d as a dj u di c ati n g, o n c e a n d f or all, t h e m erits of e a c h

          a n d e v er y cl ai m, m att er, a n d iss u e t h at w as all e g e d, or c o ul d h a v e b e e n all e g e d b y

          Pl ai ntiff b as e d o n, or arisi n g o ut of, or i n c o n n e cti o n wit h, t h e all e g ati o ns i n t h e

          C o m pl ai nt.

          N O W T H E R E F O R E, t h e C o urt a p pr o v es t h e C o ns e nt D e cr e e a n d i n d oi n g s o s p e cifi c all y

          a d o pts it a n d m a k es it a n Or d er of t h e C o urt. T h e C o urt s h all r et ai n j uris di cti o n t o

          e nf or c e t h e C o ns e nt D e gr e e.



                                                                                 PaJA.�
                 S O OR DERE D

                                                                            _________________________________
                                                                            U NI T E D S T A T E S DI S T RI C T J U D G E

                 S e pt e m b er 1 4, 2 0 2 0
